IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,070


EX PARTE JAMES ALLEN LEE, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM CHEROKEE COUNTY



Per Curiam.
O P I N I O N



 This is a post-conviction application for a writ of habeas corpus forwarded to this
Court pursuant to Tex. Code Crim. Proc. art. 11.07.  Applicant was convicted of the felony
offense of injury to a child, and punishment was assessed at forty years imprisonment. 
Applicant appealed, and his conviction was affirmed. Lee v. State, 21 S.W.3d 532 (Tex. App.
--Tyler 2000, no pet.).
	Applicant contends, inter alia, that he was denied an opportunity to file a petition for
discretionary review because his appellate attorney did not timely notify him that his
conviction had been affirmed or that he could seek discretionary review.  The record reflects
that counsel did not timely inform Applicant that his conviction had been affirmed or that he
could file a petition for discretionary review from his conviction.
	Habeas corpus relief is granted, in part, and Applicant is granted leave to file an out-of-time petition for discretionary review from his conviction in cause number 13629 from
the District Court of Cherokee County.  Applicant is ordered returned to the point at which
he can file a meaningful petition for discretionary review.  For purposes of the Texas Rules
of Appellate Procedure, all time limits shall be calculated as if the Court of Appeals' decision
had been rendered on the day the mandate of this Court issues.  We hold that should
Applicant desire to seek discretionary review, he must take affirmative steps to see that his
petition is filed in the Court of Appeals within thirty days of the date the mandate of this
Court has issued.
	Applicant's remaining claims are dismissed.  See Ex parte Torres, 943 S.W.2d 469 
(Tex. Crim. App. 1997).

DELIVERED: January 26, 2005
DO NOT PUBLISH